
	

113 S2304 IS: Expanding Opportunity through Quality Charter Schools Act
U.S. Senate
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2304
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2014
			Mr. Kirk (for himself, Ms. Landrieu, Mr. Alexander, Mr. Bennet, Mrs. Feinstein, Mr. Paul, Mr. Isakson, Mr. Rubio, Mr. Vitter, Mr. Cornyn, Mr. Scott, Mr. Booker, Mr. Hatch, Mr. Carper, Mr. McConnell, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the charter school program under the Elementary and Secondary Education Act of 1965.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Expanding Opportunity through Quality Charter Schools Act.
		2.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act a section or other provision is amended or repealed,
			 such
			 amendment or repeal shall be considered to be made to that section or
			 other
			 provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301
			 et seq.).
		3.PurposeSection 5201 (20 U.S.C. 7221) is amended to
			 read as follows:
				5201.PurposeIt is the purpose of this subpart to—(1)improve the United States education system and educational opportunities for all individuals in the
			 United States by
			 supporting innovation in public education in public school settings that
			 prepare students to compete in, and contribute to, the global economy;(2)provide financial
				assistance for the planning, program design, and initial
			 implementation of
				charter schools;
					(3)increase the number
				of high-quality charter schools available to students across the
			 Nation;
					(4)evaluate the
				impact of such schools on student achievement, families, and
			 communities, and
				share best practices among charter schools and other public
			 schools;
					(5)encourage States
				to provide support to charter schools for facilities financing in
			 an amount
				more nearly commensurate to the amount the States have typically
			 provided for
				traditional public schools;
					(6)expand opportunities for students with disabilities,
			 students who are limited English proficient, and other traditionally
			 underserved students to attend
			 charter
				schools and meet challenging State academic achievement standards;
			 and
					(7)support efforts to strengthen the charter
				school authorizing process in order to improve performance
			 management,
			 including
				transparency, monitoring, and evaluation of such
				schools.
					.
		4.Program
			 authorizedSection 5202 (20
			 U.S.C. 7221a) is amended to read as follows:
			
				5202.Program
				authorized
					(a)In
				generalThe Secretary is
				authorized to carry out a charter school program that supports
			 charter schools
				that serve elementary school and secondary school students by—
						(1)supporting the
				startup of charter schools, the replication of high-quality charter
			 schools, and  the expansion of
			 high-quality charter
			 schools;
						(2)assisting charter
				schools in accessing credit to acquire and renovate facilities for
			 school use;
				and
						(3)carrying out national activities to
				support—
							(A)the startup of charter schools, the replication of high-quality charter schools, and the expansion
			 of high-quality charter schools;(B)the dissemination
				of best practices of charter schools for all schools;
							(C)the evaluation of
				the impact of the charter school program on schools participating
			 in such
				program; and
							(D)stronger charter school authorizing.(b)Funding
				AllotmentFrom the amount made available under section 5211 for a
				fiscal year, the Secretary shall—
						(1)reserve 12.5 percent
				to support charter school facilities assistance under section 5204;
						(2)reserve not less
				than 25 percent to carry out national activities under section
			 5205;
			 and
						(3)use the remaining
				amount after the reservations under paragraphs (1) and (2) to carry
			 out section
				5203.
						(c)Prior grants and
				subgrantsThe recipient of a
				grant or subgrant under this subpart, as such subpart was in effect
			 on the day
				before the date of enactment of the Expanding Opportunity through
			 Quality Charter
				Schools Act, shall continue to receive funds in accordance with the
			 terms and
				conditions of such grant or
				subgrant.
					.
		5.Grants to support
			 high-quality charter schoolsSection 5203 (20 U.S.C. 7221b) is amended to
			 read as follows:
			
				5203.Grants to
				support high-quality charter schools
					(a)State Entity DefinedFor purposes of this section, the term State entity means—(1)a State educational agency;(2)a State charter school board;(3)a Governor of a State; or(4)a charter school support organization.(b)Program authorizedFrom the amount
				available under section 5202(b)(3), the Secretary shall award, on a
			 competitive basis, grants to State entities having applications approved
			 under subsection (f)
			 to enable such entities to—
						(1)award subgrants
				to eligible applicants—
							(A)to
				open new charter schools;
							(B)to replicate high-quality charter schools; or
							(C)to expand
				high-quality charter schools; and
							(2)provide technical assistance to eligible
				applicants and authorized public chartering agencies in carrying
			 out the
				activities described in paragraph (1) and work with authorized
			 public
				chartering agencies in the State to improve authorizing quality.
						(c)State entity uses of
				funds
						(1)In generalA State entity receiving a grant under
				this section shall—
							(A)use not less than 90 percent of the grant funds to award subgrants to eligible applicants, in
			 accordance with the quality charter school program described in the
			 entity's application pursuant to subsection (f), for the purposes
			 described in subparagraphs (A) through (C) of subsection (b)(1);(B)reserve not less than 7 percent
				of such funds to carry out the activities described in
				subsection (b)(2); and(C)reserve not more than 3 percent of such funds for administrative costs, which may include the
			 administrative costs of providing technical
			 assistance.(2)Contracts and
				grantsA State entity may
				use a grant received under this section to carry out the activities
			 described
				in subparagraph (A) of paragraph (1) directly or through
			 grants, contracts, or
			 cooperative
				agreements.(3)Rule of constructionNothing in this Act shall prohibit the Secretary from awarding grants to State entities, or State
			 entities
			 from awarding	subgrants to eligible applicants, that use a weighted
			 lottery, or an equivalent lottery mechanism, to give better chances for
			 school admission to all or a subset of
			 educationally disadvantaged students if—(A)the use of a weighted lottery in
			 favor of such students is not prohibited by State law, and such State law
			 is consistent with the laws described in subparagraph (G) of  section
			 5210(2); and(B)such weighted lottery is not used for the purpose of creating schools exclusively to serve a
			 particular subset of students.(d)Program periods;
				peer review; distribution of subgrants; waivers
						(1)Program
				periods
							(A)GrantsA grant awarded by the Secretary to a
				State entity under this section shall be for a period of not
			 more than 3
				years, and may be renewed by the Secretary for 1 additional 2-year
				period.
							(B)SubgrantsA
				subgrant awarded by a State entity under this section—(i)shall be
			 for a period
				of not more than 3 years, of which an eligible applicant may use
			 not more than
				18 months for planning and program design; and(ii)may
			 be renewed by the State entity for 1 additional 2-year period.
								(2)Peer
				ReviewThe Secretary, and
				each State entity awarding subgrants under this section, shall
			 use a peer
				review process to review applications for assistance under this
			 section.
						(3)Distribution of subgrantsEach State entity awarding subgrants under this
				section shall award subgrants in a manner that, to the extent
			 practicable and
				applicable, ensures that such subgrants—
							(A)prioritize eligible applicants that plan to serve a significant number of students from low-income
			 families;(B)are distributed
				throughout different areas, including urban, suburban, and rural
			 areas;
				and
							(C)will assist
				charter schools representing a variety of educational approaches.(4)WaiversThe Secretary may waive any statutory or regulatory requirement over which the Secretary exercises
			 administrative authority, except any such requirement relating to the
			 elements of a charter school described in section 5210(2), if—(A)the waiver is requested in an approved application under this section; and(B)the Secretary determines that granting such a waiver will promote the purposes of this subpart.(e)Limitations(1)GrantsA
				State entity may not receive more than 1 grant under this
			 section at a time.
						(2)SubgrantsAn
				eligible applicant may not receive more than 1 subgrant under this
			 section for each
				individual charter school for each grant period or renewal period,
			 unless the eligible applicant demonstrates to the State entity that
			 the charter school has demonstrated a strong track record of
			 positive results over the course of the grant period regarding the
			 elements described in subparagraphs (A) and
			 (D) of section 5210(8).(f)ApplicationsA
				State entity desiring to receive a grant under this section
			 shall submit an
				application to the Secretary at such time and in such manner as the
			 Secretary
				may require. The application shall include the following:
						(1)Description of programA description of the State entity’s objectives in
				running a quality charter school program under this section and how
			 the
				objectives of the program will be carried out, including—(A)a description of
				how the State entity will—(i)support the opening of new charter schools and, if applicable, the replication of high-quality
			 charter
			 schools and the expansion of high-quality charter schools, and the
			 proposed
			 number of charter schools to be opened, replicated, or expanded under the
			 State entity’s program;(ii)inform eligible charter schools, developers, and authorized public chartering agencies of the
			 availability of funds under the program;(iii)work with eligible applicants to ensure that the eligible applicants access all Federal funds
			 that such applicants are
			 eligible to receive, and help the charter schools supported by such
			 applicants and the students attending those charter schools—(I)participate in the Federal programs in which the schools and students are eligible to participate;
			 and(II)receive the commensurate share of Federal funds the schools and students are eligible to receive
			 under such programs;(iv)in the case of a State entity that is not a State educational agency—(I)work with the State educational agency and the charter schools in the State to maximize
			 charter school participation in Federal and State programs for charter
			 schools; and(II)work with the State educational agency to operate the State entity’s program under this section,
			 if applicable;(v)ensure each eligible applicant that receives a subgrant under the State entity’s program—(I)is opening or
			 expanding schools that meet the definition of a charter school under
			 section 5210(2); and(II)is prepared to continue to operate such charter
			 schools once the subgrant funds under this section are no longer
			 available;(vi)support charter schools in local educational agencies with large numbers of schools that have been
			 identified by
			 the State for	improvement;(vii)work with charter schools to promote
				inclusion of all students and support all students upon enrollment
			 in order to promote
				retention of students in the school;
								(viii)work with
				charter schools on recruitment practices, including efforts to
			 engage groups
				that may otherwise have limited opportunities to attend charter
				schools;
								(ix)share best and
				promising practices among charter schools and other public
			 schools;
								(x)ensure that charter
				schools receiving funds under the State entity’s program meet the
			 educational needs of their students, including students with disabilities
			 and students who are limited English proficient; and
								(xi)support efforts
				to increase charter school quality initiatives, including meeting
			 the quality
			 authorizing
				elements described in
				paragraph
				(2)(D);(B)a description of how the State will actively monitor and hold authorized public chartering agencies
			 accountable to ensure high-quality authorizing activity, including by
			 establishing authorizing standards and by approving, re-approving, and
			 revoking the authority of an authorized public chartering agency based on
			 the performance of the charter schools authorized by such agency in the
			 areas of student achievement, student safety, financial management, and
			 compliance with all applicable statutes;(C)a description of the extent to which the State entity—(i)is able to meet and carry out the priorities described in subsection (g)(2); and(ii)is working to develop or strengthen a cohesive statewide system to support the opening of new
			 charter schools and, if applicable, the replication of high-quality
			 charter schools and the expansion of
			 high-quality charter schools;(D)a description of how the State entity will award subgrants, on a competitive basis,
				including—
								(i)a description of
				the application each eligible applicant desiring to receive a
			 subgrant will be required to
				submit, which application shall include—
									(I)a description of the roles and responsibilities of eligible applicants and of any charter
			 management organizations or other organizations with which the eligible
			 applicant will partner to open charter schools, including administrative
			 and contractual roles and responsibilities;
									(II)a description of the quality controls agreed to between the eligible applicant and the authorized
			 public chartering agency involved, such as a contract or performance
			 agreement, and how a school’s performance on the State’s academic
			 accountability system and impact on student achievement, which may include
			 student growth, will be primary factors for renewal or revocation
			 of the school’s charter; and(III)a description of how the autonomy and flexibility granted to the charter school are consistent with
			 the definition of a charter school in section 5210(2); and(IV)a description of the planned activities and expenditures of subgrant funds for purposes of opening
			 a new charter school, replicating a high-quality charter school, or
			 expanding a high-quality charter school, and how the charter school will
			 maintain financial sustainability after the end of the subgrant period;
			 and(ii)a description of
				how the State entity will review applications from eligible
			 applicants;
								(E)in the case of a State entity that partners with
				an outside organization to carry out the State entity’s quality
			 charter
			 school
				program, in whole or in part, a description of the roles and
			 responsibilities
				of the partner; and(F)a description of how the State entity will help the charter schools receiving funds under the State
			 entity’s program
			 address the transportation needs of the schools’ students.(2)AssurancesAssurances that—
							(A)each charter school receiving funds through 
				the State entity’s grant program will have a high degree of
			 autonomy over
			 budget and
				operations, including autonomy over personnel decisions;
							(B)the State entity will support charter schools in
				meeting the educational needs of their students, as described in
				paragraph
				(1)(A)(x);
							(C)the State entity will
				ensure that the authorized public chartering agency of any charter
			 school that
				receives funds under the entity’s program—(i)ensures that each
				charter school under the authority of such agency is meeting the
			 requirements of this Act, part B of
			 the
				Individuals with Disabilities Education Act, title VI of the Civil
			 Rights Act
				of 1964, and section 504 of the Rehabilitation Act of 1973; and
								(ii)adequately
				monitors and provides adequate technical assistance to each
				charter school under the authority of such agency in recruiting,
			 enrolling, and
			 meeting the needs
				of all students, including students with
			 disabilities and
				students who are limited English proficient;
								(D)the State entity will promote quality
				authorizing, such as through providing technical assistance, to
			 support all
				authorized public chartering agencies in the State in improving the
			 monitoring of the charter schools authorized by such agency, including by—
								(i)using annual
				performance data, which may include graduation rates and student
			 academic growth data,
				as appropriate, to measure a school's progress toward
			 becoming a
				high-quality charter school;
								(ii)reviewing the schools'
				independent, annual audits of financial statements
			 conducted in
				accordance with generally accepted accounting principles, and
			 ensuring any such
				audits are publically reported; and(iii)holding charter schools accountable to the academic, financial, and operational quality controls
			 agreed to between the charter school and the authorized public chartering
			 agency involved, such as through renewal, non-renewal, or revocation of
			 the school’s charter; and(E)the State entity will ensure that each charter school in the State makes publicly available,
			 consistent with the dissemination requirements of the annual State report
			 card, information to help parents make informed decisions about the
			 education options available to their children, including information on
			 the educational program, student support services, and annual performance
			 and enrollment data for the groups of students described in section
			 1111(b)(2)(C)(v)(II).(3)Requests for waiversA request and justification for waivers of
				any Federal statutory or regulatory provisions that the State
			 entity
			 believes are
				necessary for the successful operation of the charter schools that
			 will receive
				funds under the entity’s program under this section, and a
			 description of any
				State or local rules, generally applicable to public schools, that
			 will be
				waived, or otherwise not apply, to such schools or, in the case of
			 a State entity defined in subsection (a)(4), a description of how the
			 State entity will work with the State to request necessary waivers, if
			 applicable.
						(g)Selection
				criteria; priority
						(1)Selection
				criteriaThe Secretary shall
				award grants to State entities under this section on the basis
			 of the
				quality of the applications submitted under
				subsection (f), after taking into
				consideration—
							(A)the degree of
				flexibility afforded by the State’s public charter school law and
			 how the State
			 entity will
				work to maximize the flexibility provided to charter schools under
			 the
				law;(B)the proposed number of new charter schools to be opened, and, if applicable, the number of
			 high-quality charter schools to be replicated or expanded under the
			 program, and the number of new students
			 to be served by such schools;(C)the likelihood that the schools opened, replicated, or expanded by eligible applicants receiving
			 subgrant funds will increase the academic achievement of the school's
			 students and progress toward becoming high-quality charter schools;
			 and
							(D)the
			 quality of the State entity’s
				plan to—
								(i)monitor
				the eligible applicants receiving subgrants under the State
			 entity’s
			 program; and
								(ii)provide technical assistance and support for—(I)the eligible
				applicants receiving subgrants under the State entity’s program;
			 and
									(II)quality authorizing efforts in the State.(2)PriorityIn
				awarding grants under this section, the Secretary shall give
			 priority to a State
				entity to the extent that the entity meets the following
			 criteria:
							(A)The State entity is located in a State that—(i)allows at least one entity that is not a local educational agency to be an authorized public
			 chartering agency for each developer seeking to open a charter school in
			 the State; or(ii)in the case of a State in which local educational agencies are the only authorized public
			 chartering agencies, the State has an appeals process for the denial of an
			 application for a charter school.(B)The State entity
				is located in a State that ensures that charter schools receive
			 equitable financing, as compared to traditional public schools, in a
			 prompt manner.(C)The State entity is located in a State that provides charter schools one or more of the following:(i)Funding for facilities.(ii)Assistance with facilities acquisition.(iii)Access to
			 public facilities.(iv)The ability to share in bonds or mill levies.(v)The right
			 of first refusal to purchase public school buildings.(vi)Low- or no-cost
			 leasing privileges.(D)The State entity is located in a State that uses best practices from charter
			 schools to help improve struggling schools and local educational agencies.(E)The State entity
				supports charter schools that support at-risk students through
			 activities such
				as dropout prevention or dropout recovery.(F)The State entity ensures that each charter school has a high degree of autonomy over the charter
			 school’s
			 budget and operations, including autonomy over personnel decisions.(G)The State entity has taken steps to ensure that all authorizing public chartering agencies
			 implement best practices for charter school authorizing.(h)Local uses of
				fundsAn eligible applicant receiving a subgrant under this section shall use such funds to carry out
			 activities related to opening a new charter school,  replicating a
			 high-quality charter school, or expanding a high-quality charter
			 school, which may include—(1)supporting the acquisition, expansion, or preparation  of a charter school building to meet
			 increasing enrollment needs, including financing the development
			 of a new building and ensuring that a school building complies with
			 applicable statutes and regulations;(2)paying costs associated with hiring additional teachers to serve additional students;(3)providing transportation to students to and from the charter school;(4)providing instructional materials, implementing teacher and principal professional development
			 programs, and hiring additional non-teaching staff; and(5)supporting any necessary activities that assist the charter school in carrying out the purposes of
			 this section, such as preparing individuals to serve as members of the
			 charter school’s board.(i)Reporting
				requirementsEach State entity receiving a grant under this section shall submit to the
			 Secretary, at
				the end of the third year of the grant period and at the
			 end of any
				renewal period, a report that includes the following:
						(1)The number of students served by each subgrant awarded under this section and, if applicable, the
			 number of new students served during each year of the subgrant period.
						(2)The number and amount of subgrants awarded under this section to carry out each of the following:
							(A)The opening of new
				charter schools.
							(B)The replication of high-quality charter schools.
							(C)The expansion of
				high-quality charter schools.
							(3)The progress the State entity made toward meeting the
			 priorities
				described in subsection (g)(2), as
				applicable.
						(4)A description
				of—
							(A)how the State entity
				complied with, and ensured that eligible applicants
			 complied
				with, the assurances described in the State entity’s application;
			 and
							(B)how the State entity
				worked with authorized public chartering agencies, including how
			 the agencies
				worked with the management company or leadership of the schools
			 that received subgrant funds, if
				applicable..
		6.Facilities
			 financing assistanceSection
			 5204 (20 U.S.C. 7221c) is amended to read as follows:
			
				5204.Facilities
				financing assistance
					(a)Grants to
				eligible entities
						(1)In
				generalFrom the amount reserved under section 5202(b)(1), the Secretary shall use not less than 50 percent
			 to award not less than 3
			 grants, on a competitive basis, to eligible entities that have the
			 highest-quality applications approved under subsection (d) to demonstrate
			 innovative methods of assisting charter schools to address the cost of
			 acquiring, constructing, and renovating facilities by enhancing the
			 availability of loans or bond financing.
						(2)Eligible entity
				definedFor purposes of this section, the term eligible
				entity means—
							(A)a public entity,
				such as a State or local governmental entity;
							(B)a private
				nonprofit entity; or
							(C)a consortium of
				entities described in subparagraphs (A) and (B).
							(b)Grantee
				SelectionThe Secretary shall evaluate each application submitted under subsection (d), and shall determine
			 whether the application is sufficient to merit approval.(c)Grant
				CharacteristicsGrants under
				subsection (a) shall be of a sufficient
				size, scope, and quality so as to ensure an effective demonstration
			 of an
				innovative means of enhancing credit for the financing of charter
			 school
				acquisition, construction, or renovation.
					(d)Applications
						(1)In
				generalTo receive a grant under
				subsection (a), an eligible entity shall
				submit to the Secretary an application in such form as the
			 Secretary may
				reasonably require.
						(2)ContentsAn
				application submitted under
				paragraph (1) shall contain—
							(A)a statement
				identifying the activities proposed to be undertaken with funds
			 received under
				subsection (a), including how the
				eligible entity will determine which charter schools will receive
			 assistance,
				and how much and what types of assistance charter schools will
			 receive;
							(B)a description of
				the involvement of charter schools in the application’s development
			 and the
				design of the proposed activities;
							(C)a description of
				the eligible entity’s expertise in capital market financing;
							(D)a description of
				how the proposed activities will leverage the maximum amount of
			 private-sector
				financing capital relative to the amount of government funding used
			 and
				otherwise enhance credit available to charter schools, including
			 how the entity
				will offer a combination of rates and terms more favorable than the
			 rates and
				terms that a charter school could receive without assistance from
			 the entity
				under this section;
							(E)a description of
				how the eligible entity possesses sufficient expertise in education
			 to evaluate
				the likelihood of success of a charter school program for which
			 facilities
				financing is sought; and
							(F)in the case of an
				application submitted by a State governmental entity, a description
			 of the
				actions that the entity has taken, or will take, to ensure that
			 charter schools
				within the State receive the funding the charter schools need to
			 have adequate
				facilities.
							(e)Charter school
				objectivesAn eligible entity receiving a grant under this
				section shall use the funds deposited in the reserve account
			 established under
				subsection (f) to assist one or more
				charter schools in accessing private sector capital to accomplish
			 one
			 or more of
				the following objectives:
						(1)The acquisition
				(by purchase, lease, donation, or otherwise) of an interest
			 (including an
				interest held by a third party for the benefit of a charter school)
			 in improved
				or unimproved real property that is necessary to commence or
			 continue the
				operation of a charter school.
						(2)The construction
				of new facilities, including predevelopment costs, or the
			 renovation, repair,
				or alteration of existing facilities, necessary to commence or
			 continue the
				operation of a charter school.(3)The predevelopment costs required to assess sites for purposes of paragraph (1) or (2) and which
			 are necessary to commence or continue the operation of a charter school.(f)Reserve
				account
						(1)Use of
				fundsTo assist charter
				schools to accomplish the objectives described in
				subsection (e), an eligible entity
				receiving a grant under
				subsection (a) shall, in accordance with
				State and local law, directly or indirectly, alone or in
			 collaboration with
				others, deposit the funds received under
				subsection (a) (other than funds used for
				administrative costs in accordance with
				subsection (g)) in a reserve account
				established and maintained by the eligible entity for this purpose.
			 Amounts
				deposited in such account shall be used by the eligible entity for
			 one or more
				of the following purposes:
							(A)Guaranteeing,
				insuring, and reinsuring bonds, notes, evidences of debt, loans,
			 and interests
				therein, the proceeds of which are used for an objective described
			 in
				subsection
				(e).
							(B)Guaranteeing and
				insuring leases of personal and real property for an objective
			 described in
				such
				subsection.
							(C)Facilitating
				financing by identifying potential lending sources, encouraging
			 private
				lending, and other similar activities that directly promote lending
			 to, or for
				the benefit of, charter schools.
							(D)Facilitating the
				issuance of bonds by charter schools, or by other public entities
			 for the
				benefit of charter schools, by providing technical, administrative,
			 and other
				appropriate assistance (including the recruitment of bond counsel,
				underwriters, and potential investors and the consolidation of
			 multiple charter
				school projects within a single bond issue).
							(2)InvestmentFunds
				received under this section and deposited in the reserve account
			 established
				under paragraph (1) shall be invested in obligations issued or
			 guaranteed by
				the United States or a State, or in other similarly low-risk
			 securities.
						(3)Reinvestment of
				earningsAny earnings on funds received under
				subsection (a) shall be deposited in the
				reserve account established under paragraph (1) and used in
			 accordance with
				such subsection.
						(g)Limitation on
				administrative costsAn eligible entity may use not more than 2.5
				percent of the funds received under
				subsection (a) for the administrative
				costs of carrying out its responsibilities under this section
			 (excluding
				subsection
				(k)).
					(h)Audits and
				reports
						(1)Financial Record
				Maintenance and AuditThe financial records of each eligible
				entity receiving a grant under
				subsection (a) shall be maintained in
				accordance with generally accepted accounting principles and shall
			 be subject
				to an annual audit by an independent public accountant.
						(2)Reports
							(A)Grantee annual
				reportsEach eligible entity
				receiving a grant under
				subsection (a) annually shall submit to
				the Secretary a report of the entity's operations and activities
			 under this
				section.
							(B)ContentsEach
				annual report submitted under subparagraph (A) shall include—
								(i)a
				copy of the most recent financial statements, and any accompanying
			 opinion on
				such statements, prepared by the independent public accountant
			 reviewing the
				financial records of the eligible entity;
								(ii)a
				copy of any report made on an audit of the financial records of the
			 eligible
				entity that was conducted under paragraph (1) during the reporting
				period;
								(iii)an evaluation by
				the eligible entity of the effectiveness of its use of the Federal
			 funds
				provided under
				subsection (a) in leveraging private
				funds;
								(iv)a
				listing and description of the charter schools served during the
			 reporting
				period, including the amount of funds used by each school, the type
			 of project
				facilitated by the grant, and the type of assistance provided to
			 the charter
				schools;
								(v)a
				description of the activities carried out by the eligible entity to
			 assist
				charter schools in meeting the objectives set forth in
				subsection
				(e); and
								(vi)a
				description of the characteristics of lenders and other financial
			 institutions
				participating in the activities undertaken by the eligible entity
			 under this
				section (excluding
				subsection (k)) during the reporting
				period.
								(C)Secretarial
				reportThe Secretary shall
				review the reports submitted under subparagraph (A) and shall
			 provide a
				comprehensive annual report to Congress on the activities conducted
			 under this
				section (excluding
				subsection (k)).
							(i)No full faith
				and credit for grantee obligationNo financial obligation of an eligible
				entity entered into pursuant to this section (such as an obligation
			 under a
				guarantee, bond, note, evidence of debt, or loan) shall be an
			 obligation of, or
				guaranteed in any respect by, the United States. The full faith and
			 credit of
				the United States is not pledged to the payment of funds which may
			 be required
				to be paid under any obligation made by an eligible entity pursuant
			 to any
				provision of this section.
					(j)Recovery of
				funds
						(1)In
				generalThe Secretary, in accordance with chapter 37 of title 31,
				United States Code, shall collect—
							(A)all of the funds
				in a reserve account established by an eligible entity under
				subsection (f)(1) if the Secretary
				determines, not earlier than 2 years after the date on which the
			 eligible
				entity first received funds under this section (excluding
				subsection (k)), that the eligible entity
				has failed to make substantial progress in carrying out the
			 purposes described
				in
				subsection (f)(1); or
							(B)all or a portion
				of the funds in a reserve account established by an eligible entity
			 under
				subsection (f)(1) if the Secretary
				determines that the eligible entity has permanently ceased to use
			 all or a
				portion of the funds in such account to accomplish any purpose
			 described in
				such subsection.
							(2)Exercise of
				AuthorityThe Secretary shall not exercise the authority provided
				in paragraph (1) to collect from any eligible entity any funds that
			 are being
				properly used to achieve one or more of the purposes described in
				subsection (f)(1).
						(3)
				ProceduresThe provisions of sections 451, 452, and 458 of the
				General Education Provisions Act shall apply to the recovery of
			 funds under
				paragraph (1).
						(4)ConstructionThis
				subsection shall not be construed to impair or affect the authority
			 of the
				Secretary to recover funds under part D of the General Education
			 Provisions
				Act.
						(k)Per-Pupil
				facilities aid program
						(1)Definition of
				per-pupil facilities aid programIn this subsection, the term
				per-pupil facilities aid program means a program in which a State
				makes payments, on a per-pupil basis, to charter schools to provide
			 the schools
				with financing—
							(A)that is dedicated
				solely for funding charter school facilities; or
							(B)a portion of which
				is dedicated for funding charter school facilities.
							(2)Grants
							(A)In
				generalFrom the amount reserved under section 5202(b)(1) and
				remaining after the Secretary makes grants under
				subsection (a), the Secretary shall make
				grants, on a competitive basis, to States to pay for the Federal
			 share of the
				cost of establishing or enhancing, and administering, per-pupil
			 facilities aid
				programs.
							(B)PeriodThe
				Secretary shall award grants under this subsection for periods of
			 not more than
				5 years.
							(C)Federal
				shareThe Federal share of the cost described in subparagraph (A)
				for a per-pupil facilities aid program shall be not more than—
								(i)90 percent of the
				cost, for the first fiscal year for which the program receives
			 assistance under
				this subsection;
								(ii)80 percent for
				the second such year;
								(iii)60 percent for
				the third such year;
								(iv)40 percent for
				the fourth such year; and
								(v)20 percent for the
				fifth such year.
								(D)State
				shareA State receiving a
				grant under this subsection may partner with 1 or more
			 organizations to provide
				up to 50 percent of the State share of the cost of establishing or
			 enhancing,
				and administering, the per-pupil facilities aid program.
							(E)Multiple
				grantsA State may receive more than 1 grant under this
				subsection, so long as the amount of such grant funds provided to
			 charter
				schools increases with each successive grant.
							(3)Use of
				funds
							(A)In
				generalA State that receives a grant under this subsection shall
				use the funds made available through the grant to establish or
			 enhance, and
				administer, a per-pupil facilities aid program for charter schools
			 in the State.
							(B)Evaluations;
				technical assistance; disseminationFrom the amount made
				available to a State through a grant under this subsection for a
			 fiscal year,
				the State may reserve not more than 5 percent to carry out
			 evaluations, to
				provide technical assistance, and to disseminate information.
							(C)Supplement, not
				supplantFunds made available under this subsection shall be used
				to supplement, and not supplant, State and local public funds
			 expended to
				provide per-pupil facilities aid programs, operations financing
			 programs, or
				other programs, for charter schools.
							(4)Requirements
							(A)Voluntary
				participationNo State may be required to participate in a
				program carried out under this subsection.
							(B)State
				law
								(i)In
				generalTo be eligible to receive a grant under this subsection,
				a State shall establish or enhance, and administer, a per-pupil
			 facilities aid
				program for charter schools in the State, that—
									(I)is specified in
				State law; and
									(II)provides annual
				financing, on a per-pupil basis, for charter school facilities.
									(ii)Special
				RuleA State that is required under State law to provide charter schools in the State with access to
			 adequate facility space may be
			 eligible to
				receive a grant under this subsection if the State agrees to use
			 the funds to
				develop a per-pupil facilities aid program consistent with the
			 requirements of
				this subsection.
								(5)ApplicationsTo
				be eligible to receive a grant under this subsection, a State shall
			 submit an
				application to the Secretary at such time, in such manner, and
			 containing such
				information as the Secretary may
				require.
						.
		7.National
			 activitiesSection 5205 (20
			 U.S.C. 7221d) is amended to read as follows:5205.National activities(a)In generalFrom the amount reserved under section 5202(b)(2), the Secretary shall—(1)use not less than 80 percent of such funds to award grants in accordance with subsection (b); and(2)use the remainder of such funds to—(A)disseminate technical assistance to State entities in awarding subgrants under section
			 5203(b)(1)(A);(B)disseminate best practices regarding public charter schools;(C)evaluate the impact of the charter school program carried out under this subpart, including the
			 impact on student achievement; and(D)make grants, on a competitive basis, for the purpose of carrying out the activities described in
			 section 5203(h), to eligible applicants that desire to open a charter
			 school, replicate a high-quality charter school, or expand a high-quality
			 charter school in—(i)a State that did not apply for a grant under section 5203; or(ii)a State that did not receive a grant under section 5203.(b)Grants for the replication and expansion of high-Quality charter schoolsThe Secretary shall make grants, on a competitive basis, to eligible entities having applications
			 approved under paragraph (2) to enable such entities to replicate a
			 high-quality charter school or expand a high-quality charter school.(1)Definition of eligible entityFor purposes of this subsection, the term eligible entity means—(A)a charter management organization that, at the time of the application, operates or manages one or
			 more high-quality charter schools; or(B)a nonprofit organization that oversees and coordinates the activities of a group of such charter
			 management organizations.(2)Application requirementsAn eligible entity desiring to receive a grant under this subsection shall submit an application to
			 the Secretary at such time and in such manner as the Secretary may
			 require.  The application shall include the following:(A)A description of the eligible entity’s objectives for implementing a high-quality charter school
			 program with funding under this subsection, including a description of the
			 proposed number of  high-quality charter schools to be replicated or
			 expanded with funding under
			 this subsection.(B)A description of the educational program that the eligible entity will implement in the charter
			 schools that the eligible entity proposes to replicate or expand,
			 including information
			 on how the program will
			 enable all students to meet challenging State academic standards, the
			 grade levels or ages of students that will be served, and the
			 instructional practices that will be used.(C)A multi-year financial and operating model for the eligible entity, including a description of how
			 the operation of the charter schools to be replicated or expanded will be
			 sustained after the grant under this subsection has ended.(D)A description of how the eligible entity will inform all students in the community, including
			 students with disabilities, students who are limited English proficient,
			 and other
			 educationally disadvantaged students, about the charter schools to be
			 replicated or expanded with funding under this subsection.(E)For each charter school currently operated or managed by the eligible entity—(i)student assessment results for all students and for the subgroups of students described in section
			 1111(b)(2)(C)(v)(II); and(ii)attendance and student retention rates for the most recently completed school year and, if
			 applicable, the most recent available 4-year adjusted cohort high school
			 graduation rate (as defined in section 200.19(b)(1)(i)(A) of title 34,
			 Code of Federal Regulations, or a successor regulation).(F)Information on any significant compliance issues encountered, within the last 3 years, by any
			 school operated or managed by the eligible entity, including in the areas
			 of student safety and financial management.(G)A request and justification for any waivers of Federal statutory or regulatory requirements that
			 the eligible entity believes are necessary for the successful operation of
			 the charter schools to be opened or expanded with funding under this
			 subsection.(3)Selection criteriaThe Secretary shall select eligible entities to receive grants under this subsection, on the basis
			 of the quality of the applications submitted under paragraph (2), after
			 taking
			 into consideration such factors as—(A)the degree to which the eligible entity has demonstrated success in increasing academic achievement
			 and attainment for all students attending the charter schools the eligible
			 entity operates
			 or manages;(B)the degree to which the eligible entity has demonstrated success in increasing academic achievement
			 and attainment for the subgroups of students described in section
			 1111(b)(2)(C)(v)(II);(C)the quality of the eligible entity’s financial and operating model as described under paragraph
			 (2)(C), including the quality of the eligible entity’s plan for
			 sustaining the operation of the charter schools to be replicated or
			 expanded
			 after the grant under this subsection has ended;(D)a determination that the eligible entity has not operated or managed a significant proportion of
			 charter schools
			 that—(i)have been closed;(ii)have had a school charter revoked due to problems with statutory or regulatory compliance; or(iii)have had the school's affiliation with the eligible entity revoked; and(E)a determination that the eligible entity has not experienced significant problems with statutory or
			 regulatory compliance that could lead to the revocation of a school’s
			 charter.(4)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that
			 operate or manage charter schools that, in the aggregate, serve students
			 at least 60 percent of whom are eligible for a free or reduced price lunch
			 under the Richard B. Russell National School Lunch Act.(5)Terms and conditionsExcept as otherwise provided in this subsection, grants awarded under subsection (a)(2)(D) and
			 subsection (b) shall
			 have
			 the same terms and conditions as grants awarded to State entities under
			 section 5203..
		8.Records
			 transferSection 5208 (20
			 U.S.C. 7221g) is amended by inserting as quickly as possible and
			 before to the extent practicable.
		9.DefinitionsSection 5210 (20 U.S.C. 7221i) is
			 amended—
			(1)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (5), and (6), respectively;(2)by redesignating paragraph (4) as paragraph (1), and moving such paragraph so as to precede
			 paragraph (2), as redesignated by paragraph (1) of this section;(3)in paragraph
			 (2), as redesignated by paragraph (1)—(A)in subparagraph (G), by striking , and part B and inserting , the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), section 444 of the
			 General Education Provisions Act (20 U.S.C. 1232) (commonly referred to 
			 as
			 the Family Educational Rights and Privacy Act of 1974), and part B;(B)by striking subparagraph (H) and inserting the following:(H)is a school to which parents choose to send their children, and which—(i)admits students on the basis
			 of a lottery, if more students apply for admission than can be
			 accommodated; or(ii)in the case of a school that has an affiliated charter school (such as a school that is part of the
			 same network of schools), automatically enrolls students who are enrolled
			 in the immediate prior grade level of the 
			 affiliated charter school and, for any additional student openings or
			 student openings created through
			 regular
			 attrition in student enrollment in the affiliated charter school and the
			 enrolling school, admits students on the basis of a lottery as described
			 in clause (i);;(C)by striking subparagraph (I) and inserting the following:(I)agrees to comply with the same Federal and State audit requirements as do other elementary schools
			 and secondary schools in the State, unless such State audit requirements
			 are waived by the State;;(D)in subparagraph
			 (K), by striking and at the end;
				(E)in subparagraph
			 (L), by striking the period at the end and inserting a semicolon;
			 and
				(F)by adding at the
			 end the following:
					
						(M)may serve prekindergarten or postsecondary
				students.
						;(4)by inserting after paragraph (2), as redesignated by paragraph (1),  the following:(3)Charter management organizationThe term charter management organization means a nonprofit organization that operates or manages multiple charter schools by centralizing
			 or sharing
			 certain functions or resources.(4)Charter school support organizationThe term charter school support organization means a nonprofit, nongovernmental entity that is not an authorized public chartering agency and
			 provides on a statewide basis—(A)assistance to developers during the planning, program design, and initial implementation of a
			 charter school; and(B)technical assistance to operating charter schools.;
			(5)in paragraph (5)(B), as redesignated by paragraph (1), 
			 by striking under section 5203(d)(3); and
			(6)by adding at the
			 end the following:
				
					(7)Expansion of a high-quality charter schoolThe term expansion of a high-quality
				charter school means increasing the enrollment at a high-quality charter school by not less than 50 percent or
			 adding 2 or more
			 grades to a
			 high-quality charter school.(8)High-quality
				charter schoolThe term high-quality charter school
				means a charter school that—
						(A)shows evidence of
				strong academic results, which may include strong academic growth,
			 as determined by a State;
						(B)has no significant
				issues in the areas of student safety, financial management, or
			 statutory or
				regulatory compliance;
						(C)has demonstrated success in significantly
				increasing student academic achievement, including graduation rates
			 where applicable, for all
			 students served
				by the charter school; and
						(D)has demonstrated
				success in increasing student academic achievement, including
			 graduation rates where applicable, for the
			 subgroups of
				students described in section 1111(b)(2)(C)(v)(II), except that
			 such demonstration is not required in a case in which the number of
			 students in a group is insufficient to yield statistically reliable
			 information or the results would reveal personally identifiable
			 information about an individual student.
						(9)Replication of a high-quality charter schoolThe term replication of a high-quality
				charter school means the opening of a  charter school—(A)under an existing
			 charter or an additional charter, if permitted by State law;(B)based on the model of a high-quality charter school; and(C)that will be operated or managed by the
			 same nonprofit organization that operates or manages such high-quality
			 charter school under an existing
			 charter.
						.
			10.Authorization of
			 appropriationsSection 5211
			 (20 U.S.C. 7221j) is amended to read as follows:
			
				5211.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart
			 $300,000,000 for fiscal
				year 2015 and such sums as may be necessary for each of the 5
			 succeeding fiscal
				years.
				.
		11.Conforming
			 amendments
			(a)RepealSubpart 2 of part B of title V (20 U.S.C.
			 7223 et seq.) is repealed.
			(b)Table of
			 contentsThe table of contents in section 2 is amended—
				(1)by striking the item relating to subpart 1 of part B of title V and inserting the following:Subpart 1—Charter School Program;(2)by striking the
			 item relating to section 5203 and inserting the following:
					
						
							Sec. 5203. Grants to support high-quality
				charter
				schools.
						
						;
					and(3)by striking the
			 item relating to section 5204 and inserting the following:
					
						
							Sec. 5204. Facilities financing
				assistance.
						
						.(c)Subpart headingThe heading for subpart 1 of part B of title V (20 U.S.C. 7221 et seq.) is amended to read as
			 follows: Charter School Program.
			
